Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 03/24/2022 for application number 17/703654. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (125-129), (142-158) are presented for examination.
Claims 1-124, 130-141 and 159-208 are cancelled.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/24/2022, were filed prior to current Office Action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 125 and 142 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 125 and 142 recite “A computer readable medium…” and according to the specification the claims can be interpreted to include signals. The specification does not specifically direct the “A computer readable medium “to only physical media because of the open-ended example disclosed. Thereby, it is believed that the limitation “A computer readable medium” is intended to claim something broader than the disclosed storage media and cover signals, waves, and other forms of transmission media that carry instructions.  Therefore, the limitation “A computer readable medium” is not limited to physical articles or objects which constitute a manufacture within the meaning of 35 U.S.C. § 101 and enable any functionality of the instructions carried thereby to act as a computer component and realize their functionality.  As such, the claim is not limited to statutory subject matter and is therefore non-statutory. Examiner suggests modifying the “A computer readable medium” to “non-transitory a computer readable medium” in claims 125 and 142 to overcome this rejection.

Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 209-211 are presumed to be viewed under the §112(f) analysis when the generic placeholder (“Unit”, “Configured to”) is used followed by functional language. This presumption can be rebutted when there is no corresponding structure to that functional language. After reviewing claims 209-211, the examiner has determined that the presumption has been rebutted since the claims and specification do not recite any structure to the functional language that follows the "means for" language. Therefore, the examiner will not examine claims 11-15 under the §112(f) analysis.




If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9,2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
.

Claims 209-211 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim limitations “a writing assistant activation button configured to …” and “the automated writing assistant function is configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which module structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.         
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If the applicant intends to amend the claims limitations that include ‘units” so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim limitations that include “modules” would be subject of rejection under 35 U.S.C. § 101 due to software per se. Therefore, the amendment should include structure that performs the claimed functions processed by the units and modules.  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 125, 142, 209, 154-156 are rejected on the ground of nonstatutory double patenting over claims 130, 137-139 of copending Application 17592839 since the subject matter claimed in the claims 125, 142, 209, 154-156 of the instant application is directed to the same common subject matter in the claim 130, 137-139 of copending Application 17592839.
The co-pending application anticipates the claims of the instant application, both applications are directed to analyzing text element and identifying contextual element associated with the input text via a writing assistant. The co-pending application anticipates the claims of the instant application, both applications are directed to receiving a collection of words and analyzing text element and identifying contextual element associated with the input text via a writing assistant and constructing a complete sentence. The co-pending application anticipates the claims of the instant application, both applications are directed to receiving multiple inputs and analyzing text element and identifying contextual element associated with the input text via a writing assistant and constructing a complete sentence.
The instant Application
17592839
Comment
Claims 125, 142, 209.
A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including: 




receiving from a user an indication of a text insertion location in an electronic document; 


generating at least one text output option for insertion at the text insertion location in the electronic document, wherein the at least one text output option links at least one aspect of a first text element that precedes the text insertion location with a second text element that follows the text insertion location; 



and causing the at least one text output option to be shown to the user via the display
Claim 130. 
A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including: 




automatically analyzing at least one text element and identifying one or more contextual elements associated with the at least one text element; 









constructing at least one textual output option that differs from the at least one text element in at least one respect, expresses a meaning associated with the at least one text element, and agrees with at least one of the one or more contextual elements identified relative to the at least one text element; 


and causing the at least one textual output option to be shown to the user via a display








The co-pending application anticipates the claims of the instant application, both applications are directed to analyzing text element and identifying contextual element associated with the input text via a writing assistant.

Claim 154.
wherein the method further includes: 

receiving the user input, wherein the user input includes a collection of two or more words that convey the at least one idea and one or more facts;

 retrieving information from an external source, based on the one or more facts included in the collection of two or more words; 


automatically constructing the at least one complete sentence option that expresses the at least one idea and conveys the one or more facts, wherein the at least one complete sentence is also automatically constructed to be consistent with the information retrieved from the external source; 


and causing the at least one complete sentence option to be shown to the user via the display

Claim 137. 
wherein the method further includes: receiving user input, wherein the user input includes a collection of two or more words that convey at least one idea and one or more facts; retrieving information from an external source, based on the one or more facts included in the collection of two or more words; automatically constructing at least one complete sentence option that expresses the at least one idea and conveys the one or more facts, wherein theApplication No. To be assignedAttorney Docket No. 15142,0004-00000 at least one complete sentence is also automatically constructed to be consistent with the information retrieved from the external source; and causing the at least one complete sentence option to be shown to the user via the display.


The co-pending application anticipates the claims of the instant application, both applications are directed to receiving a collection of words and analyzing text element and identifying contextual element associated with the input text via a writing assistant and constructing a complete sentence.

Claim 155.
wherein the method further includes: initiating the writing assistant application; in response to the initiation of the writing assistant application, causing the writing assistant workspace to be shown on the display; receiving primary user input, wherein receipt of the primary user input is facilitated by the writing assistant workspace; Application No. To be assigned Attorney Docket No. 15142.0004-06000 based on at least one attribute of the primary user input, causing a primary structured input template to be shown on the display; receiving secondary user input via the primary structured input template, wherein the secondary user input conveys information with respect to at least one predetermined subject associated with the primary structured input template; automatically constructing at least one complete sentence option that references the predetermined subject and includes the information conveyed by the secondary user input; and causing the at least one complete sentence option to be shown to the user via the writing assistant workspace on the display

Claim 138.  
wherein the method further includes: initiating a writing assistant application; in response to the initiation of the writing assistant application, causing a writing assistant workspace to be shown on the display; receiving primary user input, wherein receipt of the primary user input is facilitated by the writing assistant workspace; based on at least one attribute of the primary user input, causing a primary structured input template to be shown on the display; receiving secondary user input via the primary structured input template, wherein the secondary user input conveys information with respect to at least one predetermined subject associated with the primary structured input template; automatically constructing at least one complete sentence option that references the predetermined subject and includes the information conveyed by the secondary user input; and causing the at least one complete sentence option to be shown to the user via the writing assistant workspace on the display.





The co-pending application anticipates the claims of the instant application, both applications are directed to receiving multiple inputs and analyzing text element and identifying contextual element associated with the input text via a writing assistant and constructing a complete sentence.
Claim 156. wherein the method further includes: initiating the writing assistant application; in response to the initiation of the writing assistant application, causing the writing assistant workspace to be shown on the display; receiving primary user input, facilitated by the writing assistant workspace, wherein the primary user input includes the collection of two or more words that convey at least one idea; determining, based on analysis of the primary user input, at least one information item not conveyed by the primary user input; prompting the user, via the writing assistant workspace, to enter a secondary user input associated with the at least one information item not conveyed by the primary user input; receiving the secondary user input via a structured input template, wherein the secondary user input includes one or more informational details associated with the at least one information item not conveyed by the primary user input; Application No. To be assigned Attorney Docket No. 15142.0004-06000 automatically constructing at least one complete sentence option that expresses the at least one idea and conveys the one or more informational details included with the secondary user input; and causing the at least one complete sentence option to be shown to the user via the writing assistant workspace on the display
Claim 139.  wherein the method further includes: initiating a writing assistant application; in response to the initiation of the writing assistant application, causing a writing assistant workspace to be shown on the display; Application No. To be assigned Attorney Docket No. 15142.0004-00000 receiving primary user input, facilitated by the writing assistant workspace, wherein the primary user input includes a collection of two or more words that convey at least one idea; determining, based on analysis of the primary user input, at least one information item not conveyed by the primary user input; prompting the user, via the writing assistant workspace, to enter a secondary user input associated with the at least one information item not conveyed by the primary user input; receiving the secondary user input via a structured input template, wherein the secondary user input includes one or more informational details associated with the at least one information item not conveyed by the primary user input; automatically constructing at least one complete sentence option that expresses the at least one idea and conveys the one or more informational details included with the secondary user input; and causing the at least one complete sentence option to be shown to the user via the writing assistant workspace on the display.






The co-pending application anticipates the claims of the instant application, both applications are directed to receiving multiple inputs and collection of words and analyzing text element and identifying contextual element associated with the input text via a writing assistant and constructing a complete sentence.
The instant Application
17592839
Comment
Claims 31 and 38. A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including:

analyzing an electronic document text:


identifying in the electronic document text a first drafted text element to be modified;

causing the first drafted text element to be highlighted to a user on a display: 

generating at least one text output option that conveys a meaning associated with the first drafted text element but includes one or more changes relative to the first drafted text element: 

causing the at least one text output option to be shown to the user via the display; 

receiving user input, wherein the user input includes a collection of two or more words that convey at least one idea; 

automatically constructing two or more additional text output options that each express the at least one idea, wherein the two or more additional text output options differ from one another in at least one aspect; 

causing the two or more additional text output options to be shown on the display; 

receiving from the user an indication of a selection of one of the two or more additional text output options; Application No. To be assigned Attorney Docket No. 15142,0004-02000 




generating one or more refined text output options based on the selected one of the two or more additional text output options; 



and causing the one or more refined text output options to be shown on the display.  

Claim 130. A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including: 




automatically analyzing at least one text element and identifying one or more contextual elements associated with the at least one text element; 









constructing at least one textual output option that differs from the at least one text element in at least one respect, expresses a meaning associated with the at least one text element, and agrees with at least one of the one or more contextual elements identified relative to the at least one text element; 


and causing the at least one textual output option to be shown to the user via a display








The co-pending application anticipates the claims of the instant application, both applications are directed to analyzing text element and identifying contextual element associated with the input text via a writing assistant.



Claims 125, 142, 209 are rejected on the ground of nonstatutory double patenting over claims 89, 94, 98 and 100 of copending Application 17703651 since the subject matter claimed in the claims 125, 142, 209 of the instant application is directed to the same common subject matter in the claims 89, 94, 98, 100 and 107-108 of copending Application 17703651.
The co-pending application anticipates the claims of the instant application, both applications are directed to analyzing text element and identifying contextual element associated with the input text via a writing assistant. The co-pending application anticipates the claims of the instant application, both applications are directed to receiving a collection of words and analyzing text element and identifying contextual element associated with the input text via a writing assistant and constructing a complete sentence. The co-pending application anticipates the claims of the instant application, both applications are directed to receiving multiple inputs and analyzing text element and identifying contextual element associated with the input text via a writing assistant and constructing a complete sentence.
The instant Application
17703651
Comment
Claims 125, 142, 209.
A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including: 




receiving from a user an indication of a text insertion location in an electronic document; 


generating at least one text output option for insertion at the text insertion location in the electronic document, wherein the at least one text output option links at least one aspect of a first text element that precedes the text insertion location with a second text element that follows the text insertion location; 



and causing the at least one text output option to be shown to the user via the display.
Claims 89, 94, 98 and 100. A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including the method of claim 57, wherein the method further includes: 



receiving [[the]] user input from a user, wherein the user input includes at least one word; 



retrieving information from an external source, based on at least one attribute associated with the user input;




 automatically constructing at least one textual output option that conveys the retrieved information and expresses a meaning associated with the user input;




 and causing the at least one textual output option to be shown to the user via the display








The co-pending application anticipates the claims of the instant application, both applications are directed to analyzing text element and identifying contextual element associated with the input text via a writing assistant.


Claims 125, 142, 209 are rejected on the ground of nonstatutory double patenting over claim 1 of copending Application 17687140 since the subject matter claimed in the claims 125, 142, 209 of the instant application is directed to the same common subject matter in the claim 1 of copending Application 17687140.
The co-pending application anticipates the claims of the instant application, both applications are directed to analyzing text element and identifying contextual element associated with the input text via a writing assistant. The co-pending application anticipates the claims of the instant application, both applications are directed to receiving a collection of words and analyzing text element and identifying contextual element associated with the input text via a writing assistant and constructing a complete sentence. The co-pending application anticipates the claims of the instant application, both applications are directed to receiving multiple inputs and analyzing text element and identifying contextual element associated with the input text via a writing assistant and constructing a complete sentence.
The instant Application
17687140
Comment
Claims 31 and 38. A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including: 




receiving from a user an indication of a text insertion location in an electronic document; 


generating at least one text output option for insertion at the text insertion location in the electronic document, wherein the at least one text output option links at least one aspect of a first text element that precedes the text insertion location with a second text element that follows the text insertion location; 



and causing the at least one text output option to be shown to the user via the display


and causing the one or more refined text output options to be shown on the display.  

Claim 1. A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including: 

analyzing an electronic document text; 

identifying in the electronic document text a first drafted text element to be modified; 


causing the first drafted text element to be highlighted to a user on a display; 


generating at least one text output option that conveys a meaning associated with the first drafted text element but includes one or more changes relative to the first drafted text element; 


and causing the at least one text output option to be shown to the user via the display












The co-pending application anticipates the claims of the instant application, both applications are directed to analyzing text element and identifying contextual element associated with the input text via a writing assistant.


Claims 125, 142, 209 are rejected on the ground of nonstatutory double patenting over claim 1 of copending Application 17687035 since the subject matter claimed in the claims 125, 142, 209 of the instant application is directed to the same common subject matter in the claims 31 and 38 of copending Application 17687035.
The co-pending application anticipates the claims of the instant application, both applications are directed to analyzing text element and identifying contextual element associated with the input text via a writing assistant. The co-pending application anticipates the claims of the instant application, both applications are directed to receiving a collection of words and analyzing text element and identifying contextual element associated with the input text via a writing assistant and constructing a complete sentence. The co-pending application anticipates the claims of the instant application, both applications are directed to receiving multiple inputs and analyzing text element and identifying contextual element associated with the input text via a writing assistant and constructing a complete sentence.
The instant Application
17687035
Comment
Claims 125, 142, 209. 
A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including: 




receiving from a user an indication of a text insertion location in an electronic document; 


generating at least one text output option for insertion at the text insertion location in the electronic document, wherein the at least one text output option links at least one aspect of a first text element that precedes the text insertion location with a second text element that follows the text insertion location; 



and causing the at least one text output option to be shown to the user via the display
Claim 1. 
A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including: 

analyzing an electronic document text; 

identifying in the electronic document text a first drafted text element to be modified; 


causing the first drafted text element to be highlighted to a user on a display; 


generating at least one text output option that conveys a meaning associated with the first drafted text element but includes one or more changes relative to the first drafted text element; 


and causing the at least one text output option to be shown to the user via the display

receiving user input, wherein the user input includes a collection of two or more words that convey at least one idea; 

automatically constructing two or more additional text output options that each express the at least one idea, wherein the two or more additional text output options differ from one another in at least one aspect

causing the two or more additional text output options to be shown on the display; 

receiving from the user an indication of a selection of one of the two or more additional text output options; Application No. To be assigned Attorney Docket No. 15142,0004-02000 



generating one or more refined text output options based on the selected one of the two or more additional text output options; 



and causing the one or more refined text output options to be shown on the display.








The co-pending application anticipates the claims of the instant application, both applications are directed to analyzing text element and identifying contextual element associated with the input text via a writing assistant.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 125-129, 142-158 and 209-211 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tommy et al. US Patent Application Publication US 20180225274 A1 (hereinafter Tommy) in view of Okajima et al. US Patent Application Publication US 20160283458 A1 (hereinafter Okajima).   
Regarding claim 125, Tommy teaches A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including ([0019] wherein Tommy describes devices and structures for processing the method), (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text) receiving from a user an indication of a text insertion location in an electronic document ([0024], [0045] wherein Tommy incorporates displaying options based inputted words and insertion location).
Tommy does not teach generating at least one text output option for insertion at the text insertion location in the electronic document, wherein the at least one text output option links at least one aspect of a first text element that precedes the text insertion location with a second text element that follows the text insertion location; and causing the at least one text output option to be shown to the user via the display.
However, in analogous arts of generating output options based on the input text, Okajima teaches generating at least one text output option for insertion at the text insertion location in the electronic document, wherein the at least one text output option links at least one aspect of a first text element that precedes the text insertion location with a second text element that follows the text insertion location (FIGS. 4A-4B, 6A-6B, [0046-0049], [0068-0075] wherein Okajima displays the options to be selected by a user for insertion into a document as illustrated in FIGS. 4A-4B, 6A-6B) and causing the at least one text output option to be shown to the user via the display (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options as illustrated in FIG. 4A-4B).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and Okajima by incorporating the method of generating at least one text output option for insertion at the text insertion location in the electronic document, wherein the at least one text output option links at least one aspect of a first text element that precedes the text insertion location with a second text element that follows the text insertion location; and causing the at least one text output option to be shown to the user via the display of Okajima into the method of receiving from a user an indication of a text insertion location in an electronic document of Tommy in order to include a focus selector as an input element that indicates a current part of user interface (Okajima: [0263]). 
Regarding claim 126, Tommy as modified by Okajima teaches wherein the method further includes: receiving text generation input from the user, and wherein the generation of the at least one text output option is based on the text generation input received from the user (FIGS. 4A-4B, 6A-6B, [0046-0049], [0068-0075] wherein Okajima generating textual options based on the user’s input as illustrated in FIGS. 4A-4B, 6A-6B).
Regarding claim 127, Tommy as modified by Okajima teaches wherein the text generation input includes one or more words from a language different than a language in which the electronic document is composed ([0129-0130] wherein Tommy describes the input and options in different languages).
Regarding claim 128, Tommy as modified by Okajima teaches wherein the one or more words from the different language convey at least one idea to be included in the at least one text output option (Abstract, [0004-0005], [0047], [0061], [0068] wherein Okajima analyzes text input and identifies contextual associated with the input text wherein the text includes word as illustrated in FIG. FIG. 4A-4B).
Regarding claim 129, Tommy as modified by Okajima teaches wherein the at least one text output option agrees with a context associated with at least one of the first text element or the second text element (FIGS. 4A-4B, 6A-6B, [0046-0049], [0068-0075] wherein Okajima displays the options to be selected by a user for insertion into a document as illustrated in FIGS. 4A-4B, 6A-6B), ([0024], [0045] wherein Tommy incorporates displaying options based inputted words and insertion location), (Abstract, [0004-0005], [0047], [0061], [0068] wherein Okajima analyzes text input and identifies contextual associated with the input text wherein the text includes word as illustrated in FIG. FIG. 4A-4B).
Claims 142 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tommy et al. US Patent Application Publication US 20180225274 A1 (hereinafter Tommy) in view of Chiba et al. US Patent Application Publication US 20170220536 A1 (hereinafter Chiba) and further in view of Okajima et al. US Patent Application Publication US 20160283458 A1 (hereinafter Okajima).   
Regarding claim 142, Tommy teaches A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method for assisting a user with a writing task, the method including ([0019] wherein Tommy describes devices and structures for processing the method) receiving user input, facilitated by the writing assistant workspace, wherein the user input includes at least one word that conveys at least one idea (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes word as illustrated in FIG. FIG. 4A-4B).
Tommy does not teach receiving a request from the user to initiate a writing assistant application; in response to the request, causing a writing assistant workspace to be shown on a display.
However, in analogous arts of generating output options based on the input text, Chiba receiving a request from the user to initiate a writing assistant application; in response to the request, causing a writing assistant workspace to be shown on a display (FIG. 7, [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace as illustrated in FIG. 7), (FIG. 7, [0030], [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace as illustrated in FIG. 7, wherein Chiba displays multiple text inputs in the writing assistant).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and Chiba by incorporating the method of receiving a request from the user to initiate a writing assistant application; in response to the request, causing a writing assistant workspace to be shown on a display of Chiba into the method of receiving user input, facilitated by the writing assistant workspace, wherein the user input includes at least one word that conveys at least one idea of Tommy in order to include performing an analysis of an electronic document comprising a review for a plurality of writing issues related to the electronic document's conformance to a specified target audience (Chiba: Abstract). 
Tommy does not automatically construct at least one textual output option that expresses the at least one idea; causing the at least one textual output option to be shown to the user via the writing assistant workspace on the display; receiving additional user input, facilitated by the writing assistant workspace, wherein the additional user input includes one or more additional words; and updating the at least one textual output option based on the received additional user input
However, in analogous arts of generating output options based on the input text, Okajima teaches automatically construct at least one textual output option that expresses the at least one idea; causing the at least one textual output option to be shown to the user via the writing assistant workspace on the display; receiving additional user input, facilitated by the writing assistant workspace, wherein the additional user input includes one or more additional words; and updating the at least one textual output option based on the received additional user input (FIG. 4A-4B, [0010-0021], [0053], [0069], [0078] wherein Okajima teaches generating and displaying recommended candidates in the input box based on the contextual of input strings), (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options as illustrated in FIG. 4A-4B).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and Okajima by incorporating the method of automatically construct at least one textual output option that expresses the at least one idea; causing the at least one textual output option to be shown to the user via the writing assistant workspace on the display; receiving additional user input, facilitated by the writing assistant workspace, wherein the additional user input includes one or more additional words; and updating the at least one textual output option based on the received additional user input of Okajima into the method of receiving user input, facilitated by the writing assistant workspace, wherein the user input includes at least one word that conveys at least one idea of Tommy in order to include a focus selector as an input element that indicates a current part of user interface (Okajima: [0263]).
Regarding claim 143, Tommy as modified by Chiba and Okajima teaches wherein the at least one textual output includes a complete sentence (Abstract, [0004-0005], [0047], [0061], [0068] wherein Okajima analyzes text input and identifies contextual associated with the input text wherein the text may include a complete sentence as illustrated in FIG. FIG. 4A-4B).
Regarding claim 144, Tommy as modified by Chiba and Okajima teaches wherein the user input includes a phrase (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes word as illustrated in FIG. FIG. 4A-4B).
Regarding claim 145, Tommy as modified by Chiba and Okajima teaches wherein the user input includes a sentence (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes word to complete a sentence as illustrated in FIG. FIG. 4A-4B).
Regarding claim 146, Tommy as modified by Chiba and Okajima teaches wherein the additional user input includes at least one additional word (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes word as illustrated in FIG. FIG. 4A-4B).
Regarding claim 147, Tommy as modified by Chiba and Okajima teaches wherein the user input is provided to the writing assistant workspace via user interaction with a keyboard ([0085] wherein Chiba’s interaction with the writing workspace includes keyboard).
Regarding claim 148, Tommy as modified by Chiba and Okajima teaches wherein the user input is provided to the writing assistant workspace via speech from the user ([0085] wherein Chiba’s interaction with the writing workspace includes voice input).
Regarding claim 149, Tommy as modified by Chiba and Okajima teaches wherein the at least one textual output option includes two or more textual output options, and the updating includes updating the two or more textual output options based on the received additional user input (FIGS. 4A-4B, 6A-6B, [0046-0049], [0068-0075] wherein Okajima displays more than one option that can be selected by a user as illustrated in FIGS. 4A-4B, 6A-6B).
Regarding claim 150, Tommy as modified by Chiba and Okajima teaches wherein the method further includes: receiving a user selection of one of the two or more updated textual output options and automatically inserting the user-selected textual output option into a document (FIGS. 4A-4B, 6A-6B, [0046-0049], [0068-0075] wherein Okajima displays the options to be selected by a user for insertion into a document as illustrated in FIGS. 4A-4B, 6A-6B).
Regarding claim 151, Tommy as modified by Chiba and Okajima teaches wherein the document includes at least one of an email or a word processor file (FIG. 7, Abstract, [0023], [0028], [0062] wherein Chiba’s writing assistant is directed email application and to electronic document which implies a word processor file).
Regarding claim 152, Tommy as modified by Chiba and Okajima teaches wherein the two or more updated textual output options differ from one another in at least one respect ([0027] wherein Okajima incorporates identifying input candidates by the format), (FIG. 4A-4B, [0010-0021], [0053], [0069], [0078] wherein Okajima teaches generating and displaying recommended candidates in the input box based on the contextual of input strings).
Regarding claim 155, Tommy as modified by Chiba and Okajima teaches wherein the method further includes: initiating the writing assistant application; in response to the initiation of the writing assistant application, causing the writing assistant workspace to be shown on the display; receiving primary user input, wherein receipt of the primary user input is facilitated by the writing assistant workspace (FIG. 7, [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace as illustrated in FIG. 7) based on at least one attribute of the primary user input, causing a primary structured input template to be shown on the display; receiving secondary user input via the primary structured input template, wherein the secondary user input conveys information with respect to at least one predetermined subject associated with the primary structured input template; automatically constructing at least one complete sentence option that references the predetermined subject and includes the information conveyed by the secondary user input; and causing the at least one complete sentence option to be shown to the user via the writing assistant workspace on the display (FIG. 7, [0030], [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace as illustrated in FIG. 7, wherein Chiba displays multiple text inputs in the writing assistant), ([0019] wherein Tommy describes devices and structures for processing the method); (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes word as illustrated in FIG. FIG. 4A-4B).
Regarding claim 156, Tommy as modified by Chiba and Okajima teaches wherein the method further includes: initiating the writing assistant application; in response to the initiation of the writing assistant application, causing the writing assistant workspace to be shown on the display; receiving primary user input, facilitated by the writing assistant workspace, wherein the primary user input includes the collection of two or more words that convey at least one idea; determining, based on analysis of the primary user input, at least one information item not conveyed by the primary user input; prompting the user, via the writing assistant workspace, to enter a secondary user input associated with the at least one information item not conveyed by the primary user input (FIG. 7, [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace as illustrated in FIG. 7); (FIG. 7, [0030], [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace as illustrated in FIG. 7, wherein Chiba displays multiple text inputs in the writing assistant), ([0019] wherein Tommy describes devices and structures for processing the method); (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes word as illustrated in FIG. FIG. 4A-4B) receiving the secondary user input via a structured input template, wherein the secondary user input includes one or more informational details associated with the at least one information item not conveyed by the primary user input; Application No. To be assigned Attorney Docket No. 15142.0004-06000 automatically constructing at least one complete sentence option that expresses the at least one idea and conveys the one or more informational details included with the secondary user input; and causing the at least one complete sentence option to be shown to the user via the writing assistant workspace on the display automatically constructing at least one complete sentence option that expresses the at least one idea and conveys the one or more informational details included with the secondary user input; and causing the at least one complete sentence option to be shown to the user via the writing assistant workspace on the display (FIG. 7, [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace as illustrated in FIG. 7); (FIG. 7, [0030], [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace as illustrated in FIG. 7, wherein Chiba displays multiple text inputs in the writing assistant), ([0019] wherein Tommy describes devices and structures for processing the method); (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes word as illustrated in FIG. FIG. 4A-4B).
Regarding claim 157, Tommy as modified by Chiba and Okajima teaches wherein the method further includes: receiving the user input, wherein the user input includes a collection of two or more words that convey at least one idea; automatically constructing two or more text output options that each express the at least one idea, wherein the two or more text output options differ from one another in at least one aspect; causing the two or more text output options to be shown on the display; receiving from the user an indication of a selection of one of the two or more text output options; generating one or more refined text output options based on the selected one of the two or more text output options; and causing the one or more refined text output options to be shown on the display (FIG. 7, [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace as illustrated in FIG. 7); (FIG. 7, [0030], [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace as illustrated in FIG. 7, wherein Chiba displays multiple text inputs in the writing assistant), ([0019] wherein Tommy describes devices and structures for processing the method); (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes word as illustrated in FIG. FIG. 4A-4B), (FIGS. 4A-4B, 6A-6B, [0046-0049], [0068-0075] wherein Okajima displays the options to be selected by a user for insertion into a document based on the user input of the initial text element as illustrated in FIGS. 4A-4B, 6A-6B, wherein the user input includes one or more words), (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text), (FIG. 4A-4B, [0010-0021], [0053], [0069], [0078] wherein Okajima teaches generating and displaying recommended candidates in the input box based on the contextual of input strings), ([0019], [0023] wherein Tommy query remote system on the cloud computing for comparing each word from the input text with words from dictionary), (Abstract, [0004], [0017], [0022] wherein Tommy displays options based on text that includes multiple words).
Regarding claim 158, Tommy as modified by Chiba and Okajima teaches wherein the method further includes: receiving from the user an indication of a text insertion location in an electronic document; generating at least one text output option for insertion at the text insertion location in the electronic document, wherein the at least one text output option links at least one aspect of a first text element that precedes the text insertion location with a second text element that follows the text insertion location; and causing the at least one text output option to be shown to the user via the display Application No. To be assigned Attorney Docket No. 15142.0004-06000 causing the at least one text output option to be shown to the user via the display (FIGS. 4A-4B, 6A-6B, [0046-0049], [0068-0075] wherein Okajima displays the options to be selected by a user for insertion into a document as illustrated in FIGS. 4A-4B, 6A-6B), ([0024], [0045] wherein Tommy incorporates displaying options based inputted words and insertion location).
Regarding claim 209, Tommy teaches A user input device ([0019] wherein Tommy describes devices and structures for processing the method) receive user input including a collection of two or more words that convey at least one idea, wherein the user input is received via a GUI element shown on a display in response to a user pressing the button (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes word as illustrated in FIG. FIG. 4A-4B).
Tommy does not teach a writing assistant activation button configured to activate an automated writing assistant function, wherein the automated writing assistant function is configured to.
However, in analogous arts of generating output options based on the input text, Chiba a writing assistant activation button configured to activate an automated writing assistant function, wherein the automated writing assistant function is configured to (FIG. 7, [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace as illustrated in FIG. 7), (FIG. 7, [0030], [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace as illustrated in FIG. 7, wherein Chiba displays multiple text inputs in the writing assistant).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and Chiba by incorporating the method of a writing assistant activation button configured to activate an automated writing assistant function, wherein the automated writing assistant function is configured to of Chiba into the method of receiving user input, facilitated by the writing assistant workspace, wherein the user input includes at least one word that conveys at least one idea of Tommy in order to include performing an analysis of an electronic document comprising a review for a plurality of writing issues related to the electronic document's conformance to a specified target audience (Chiba: Abstract). 
Tommy does not automatically construct at least two complete sentence options that each express the at least one idea; and cause the at least two complete sentence options to be shown to the user via the display.
However, in analogous arts of generating output options based on the input text, Okajima teaches automatically construct at least two complete sentence options that each express the at least one idea; and cause the at least two complete sentence options to be shown to the user via the display (FIG. 4A-4B, [0010-0021], [0053], [0069], [0078] wherein Okajima teaches generating and displaying recommended candidates in the input box based on the contextual of input strings), (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options as illustrated in FIG. 4A-4B).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and Okajima by incorporating the method of automatically construct at least two complete sentence options that each express the at least one idea; and cause the at least two complete sentence options to be shown to the user via the display of Okajima into the method of receiving user input, facilitated by the writing assistant workspace, wherein the user input includes at least one word that conveys at least one idea of Tommy in order to include a focus selector as an input element that indicates a current part of user interface (Okajima: [0263]).
Regarding claim 210, Tommy as modified by Chiba and Okajima teaches a style selection button configured to activate a style control GUI including one or style parameters with user-selectable style parameter values (FIG. 7, [0028], [0054], [0063] wherein Chiba describes selectable styles that include color, font and size of the text), ([0057] wherein Chiba describes adding a level of extensibility to designated target audience group rules (e.g., assessing whether an author's writing is appropriate for a designated target audience), providing the ability to identify writing inconsistency in document collaboration scenarios, and providing metric data in the form of metadata that can be provided to document analysis engines that analyze one or more documents and determine patterns and other information that can be used for improving collaborative documents thus increasing the impact of documents for their desired purpose), ([0017] wherein Tommy provides technique for higher level spell checks with multiple errors).
Regarding claim 211, Tommy as modified by Chiba and Okajima teaches a control wheel configured to enable a user to scroll through control options associated with the automated writing assistant ([0045] wherein Chiba teaches scrolling through displayed options).
Claims 153-154 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tommy in view of Chiba and further in view of Okajima and further in view of Schabes et al. US Patent Application Publication US 20080077859 A1 (hereinafter Schabes)
Regarding claim 153, Tommy teaches wherein the method further includes
 receiving the user input, wherein the user input includes at least one word (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes word as illustrated in FIG. FIG. 4A-4B).
Tommy does not teach retrieving information from an external source, based on at least one attribute associated with the user input.
 However, in analogous arts of generating output options based on the input text, Schabes teaches retrieving information from an external source, based on at least one attribute associated with the user input ([0143-0148] wherein Schabes describes retrieving content associated with the user input via an external server).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and Okajima with Schabes by incorporating the method of retrieving information from an external source, based on at least one attribute associated with the user input of Schabes into the method of receiving user input, facilitated by the writing assistant workspace, wherein the user input includes at least one word that conveys at least one idea of Tommy, Chiba and Okajima in order to detect a misspelled word in the input text and determines a list of alternative words for the misspelled word, and ranks the list of alternative words based on a context of the input text (Schabes: Abstract). 
Tommy as modified by Chiba and Okajima teaches automatically constructing at least one textual output option that conveys the retrieved information and expresses a meaning associated with the user input (FIG. 4A-4B, [0010-0021], [0053], [0069], [0078] wherein Okajima teaches generating and displaying recommended candidates in the input box based on the contextual of input strings) and causing the at least one textual output option to be shown to the user via the display (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options as illustrated in FIG. 4A-4B).
Regarding claim 154, Tommy as modified by Chiba, Okajima and Schabes teaches wherein the method further includes: receiving the user input, wherein the user input includes a collection of two or more words that convey the at least one idea and one or more facts (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes word as illustrated in FIG. FIG. 4A-4B) retrieving information from an external source, based on the one or more facts included in the collection of two or more words ([0143-0148] wherein Schabes describes retrieving content associated with the user input via an external server) automatically constructing the at least one complete sentence option that expresses the at least one idea and conveys the one or more facts, wherein the at least one complete sentence is also automatically constructed to be consistent with the information retrieved from the external source (FIG. 4A-4B, [0010-0021], [0053], [0069], [0078] wherein Okajima teaches generating and displaying recommended candidates in the input box based on the contextual of input strings) and causing the at least one complete sentence option to be shown to the user via the display (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options as illustrated in FIG. 4A-4B).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875. The examiner can normally be reached on Monday-Friday, 7:30am-5pm Alt, Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144